—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered February 7, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in denying his motions to sever his trial from that of the codefendant as the defendant failed to demonstrate that his defense and that of his codefendant were in “irreconcilable conflict” (People v Mahboubian, 74 NY2d 174, 184; People v Delossantos, 242 AD2d 581; People v Clark, 233 AD2d 460; People v Apolinar, 208 AD2d 548, 549).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Thompson, Joy and Florio, JJ., concur.